Formerly known as:Dryden International Equity Fund PROSPECTUS December 31, 2009 (As Supplemented February 16, 2010) Prudential International Equity Fund Prudential International Equity Fund Class A: PJRAX Class F: N/A Class X: DEIQX Class B: PJRBX Class L: DEILX Class Z: PJIZX Class C: PJRCX Class M: DEIMX FUND TYPE International Stock OBJECTIVE Long-term growthof capital As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 8 MANAGEMENT OF THE FUND 8 BUYING AND SELLING FUND SHARES 9 TAX INFORMATION 9 FINANCIAL INTERMEDIARY COMPENSATION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVES AND POLICIES 11 OTHER INVESTMENTS AND STRATEGIES 14 INVESTMENT RISKS 19 HOW THE FUND IS MANAGED 19 BOARD OF DIRECTORS 19 MANAGER 20 INVESTMENT SUBADVISER 20 PORTFOLIO MANAGERS 21 DISTRIBUTOR 21 DISCLOSURE OF PORTFOLIO HOLDINGS 22 FUND DISTRIBUTIONS AND TAX ISSUES 22 DISTRIBUTIONS 23 TAX ISSUES 24 IF YOU SELL OR EXCHANGE YOUR SHARES 26 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 26 HOW TO BUY SHARES 41 HOW TO SELL YOUR SHARES 45 HOW TO EXCHANGE YOUR SHARES 49 FINANCIAL HIGHLIGHTS 49 INTRODUCTION 59 GLOSSARY 59 FUND INDEXES SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is long-term growth of capital. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 29 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 65. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class F Class L Class M Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.5% None None None 5.75% None None None Maximum deferred sales charge (load) 1% 5% 1% 5% 1% 6% 6% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None None Redemption fees None None None None None None None None Exchange fee None None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 $15 $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class F Class L Class M Class X Class Z Management fees .81 .81 .81 .81 .81 .81 .81 .81 + Distribution and service (12b-1) fees .30 1.00 1.00 .75 .50 1.00 1.00 None + Other expenses .43 .43 .43 .43 .43 .43 .43 .43 Total annual Fund operating expenses 1.54 2.24 2.24 1.99 1.74 2.24 2.24 1.24 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $698 $1,010 $1,343 $2,284 $698 $1,010 $1,343 $2,284 Class B 727 1,000 1,300 2,316 227 700 1,200 2,316 Class C 327 700 1,200 2,575 227 700 1,200 2,575 Class F 702 924 1,173 2,317 202 624 1,073 2,317 Class L 742 1,091 1,464 2,509 742 1,091 1,464 2,509 Class M 827 1,100 1,400 2,399 227 700 1,200 2,399 Class X 827 1,100 1,500 2,575 227 700 1,200 2,575 Class Z 126 393 681 1,500 126 393 681 1,500 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 76% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. We look for investments that we think will increase in value over time. We seek to achieve our objective through investment in equity and equity-related securities of foreign (non-U.S. based) companies. Under normal circumstances, we invest at least 80% of the Fund's investable assets (net assets plus borrowings made for investment purposes) in common stock and preferred stock of foreign companies.
